Citation Nr: 1212408	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  99-00 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for right knee disability, degenerative joint disease, to include as secondary to service-connected lumbosacral strain. 

2.  Entitlement to service connection for a right ear hearing loss disability. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to a rating higher than 40 percent for lumbosacral strain. 

5.  Entitlement to an effective date prior to March 31, 2003, for the grant of a total disability rating for compensation based on individual unemployability. 


REPRESENTATION

Veteran represented by:  Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1963 to August 1966. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of the following rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO):  in November 1998, the RO denied the claim for a total disability compensation rating based on individual unemployability; in May 2001, the RO denied the claims of service connection for a right ear hearing loss disability, tinnitus, and a right knee disability; and in March 2004, the RO denied the claim for an increased rating for lumbosacral strain. 

In May 2000, the Board remanded the claim for a total disability compensation rating based on individual unemployability to the RO for further development. 

In a decision in May 2005, the Board denied the claim of service connection for a right knee disability and granted a higher rating for a right ankle disability.  Also, the Board remanded for further development the claims of service connection for a right ear hearing loss disability and for tinnitus, the claim for an increased rating for lumbosacral strain, and the claim for a total disability compensation rating based on individual unemployability. 

The Veteran then appealed the Board's decision of May 2005, denying service connection for a right knee disability, to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision in July 2007, the Court vacated the Board's decision and remanded the claim for further development.  In December 2007, the Board remanded the claim for further development. 

In a decision in March 2009, the Board denied the claim of service connection for a right knee disability and the claim for an increased rating for lumbosacral strain.  Also, the Board remanded for further development the remaining claims of service connection for a right ear hearing loss disability and for tinnitus and the claim for a total disability rating based on individual unemployability. 

The Veteran then appealed the Board decision of March 2009 to the Court.  In an Order in December 2009, the Court granted a Joint Motion for Remand of the parties, the VA Secretary and the Veteran through counsel, vacated the Board's decision, denying the claim of service connection for a right knee disability and the claim for an increased rating for lumbosacral strain, and remanded the claims to the Board pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Joint Motion. 

In December 2010, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

The RO in a May 2010 rating decision granted a total disability rating for compensation based on individual unemployability, effective in March 2007.  The Veteran appealed the effective date of the rating assignment.  Then, in a December 2010 rating decision, the RO assigned an earlier effective date of March 31, 2003, for a total disability rating for compensation.  The Veteran continues his appeal for an earlier effective date.  

The claims of a rating higher than 40 percent for lumbosacral strain on an extraschedular basis and of an effective date earlier than March 31, 2003 for the grant of a total disability rating for compensation based on individual unemployability are REMANDED to the RO.   





FINDINGS OF FACT

1.  The right knee disability, degenerative joint disease or arthritis, was not affirmatively shown to have had onset during service; the right knee disability, degenerative joint disease or arthritis, was not manifest as a chronic disease to a compensable degree within one year of separation from service; the right knee disability, degenerative joint disease, first documented after service beyond the one year presumptive period for degenerative joint disease or arthritis as a chronic disease, is unrelated to an injury, disease, or event of service origin; and the right knee disability, degenerative joint disease or arthritis, was not caused by or made worse by the service-connected lumbosacral strain.

2.  A right ear hearing loss disability was not affirmatively shown to have had onset during service; a right ear hearing loss disability was not manifested to a compensable degree within one year from the date of separation from service; and a right ear hearing loss disability, first diagnosed after service beyond the one-year presumptive period for a hearing loss disability as a chronic disease, is unrelated to an injury, disease, or event in service. 

3.  Tinnitus was not affirmatively shown to have had onset during service; tinnitus, first diagnosed after service, is unrelated to an injury, disease, or event of service origin. 

4.  For the period considered in this appeal, the service-connected lumbosacral strain is manifested by chronic lower back pain, severe limitation of motion (flexion to 32 degrees, extension to 12 degrees, left lateral flexion to 12 degrees, right lateral flexion to 10 degrees, left lateral rotation to 15 degrees, and right lateral rotation is to 13 degrees, at the time of right lower extremity radiculopathy), intermittent slight neurologic deficit in the right lower extremity, and X-ray findings of degenerative disc disease at L5 with facet joint arthritis; 





there is no objective evidence to demonstrate ankylosis of the lumbar spine in an unfavorable position, a lower back disability that is productive of pronounced impairment, incapacitating episodes having a total duration of at least six weeks during a 12-month period, or chronic neurologic deficit affecting the lower extremities related to the service-connected lumbosacral strain. 

CONCLUSIONS OF LAW

1.  The right knee disability, degenerative joint disease or arthritis, was not incurred in or aggravated by service; service connection for the right knee disability, degenerative joint disease or arthritis, may not be presumed based on the one-year presumption for a chronic disease; and the right knee disability, degenerative joint disease or arthritis, was not proximately due to or aggravated by service connected lumbosacral strain.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307 3.309, 3.310 (2011).

2.  A right ear hearing loss disability is not due to disease or injury incurred in or aggravated by active service, and a right ear hearing loss disability of the sensorineural type may not be presumed to have been incurred during active duty.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 

3.  Tinnitus is not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 

4.  The criteria for a schedular rating higher than 40 percent for service-connected lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5295 (effective prior to September 26, 2003), Diagnostic Code 5293 (effective prior to and on September 23, 2002), and Diagnostic Codes 5237, 5242, 5243 (effective on September 26, 2003); 38 C.F.R. § 4.124a, Diagnostic Code 8510-8719 (2011). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 




The RO provided post-adjudication VCAA notice by letters, dated in January 2004 (regarding service connection claims), February 2004 (regarding increased rating claim), March 2006 (Dingess notice), and January 2008 (regarding service connection for a right knee disability).  The Veteran was notified of the type of evidence to substantiate the claims for service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The notice also included the type of evidence needed to substantiate the claim for a higher rating, namely, evidence to show that the disability was worse and the effect of the worsening on employment and daily life.  

Additionally, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  In March 2006, the RO notified of the provisions for the effective date of a claim and for the degree of disability assignable for the claims. 

As for content and timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of a claim for service connection); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment). 






To the extent the VCAA notice came after to the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured after the RO provided substantial content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case, dated in December 2008, June 2010, and August 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was provided an opportunity to appear for a hearing, but he declined a hearing.  The RO obtained the service treatment records, VA records, and records from the Social Security Administration.  The Veteran has not identified any additional records such as private treatment records for the RO to obtain on his behalf. 

VA has conducted medical inquiry in an effort to substantiate the Veteran's service connection and increased rating claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in March 2004, December 2006, March 2007, September 2008, and April 2011, to evaluate the disabilities.  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Where a veteran served 90 days or more of continuous, active service and a chronic disease, such as arthritis (degenerative joint disease), becomes manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection may also be warranted for disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record does not show that the claimed disabilities were the result of participation in combat with the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 




Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Right Knee Disability

The Veteran served on active duty from August 1963 to August 1966.  Service treatment records, including the reports of physical examination on entrance and separation in August 1963 and July 1966, respectively, do not contain any complaints, findings, history, or diagnosis of a right knee abnormality.  The records do indicate that in February 1966 the Veteran twisted his right ankle when he fell in a hole.  An X-ray of the ankle revealed no fracture, but fluid was aspirated from the joint.  On a Report of Medical History at the time of the separation examination, the Veteran denied a history of a "trick" or locked knee, and the evaluation of the lower extremities was normal, without any diagnosis of a right knee defect or diagnosis being made.

Thus, on the basis of the service treatment records alone, the right knee disability, degenerative joint disease or arthritis, was not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) is not established. 




Further, although service treatment records document that the Veteran twisted his right ankle when he fell in a hole in February 1966, there was no complaint or finding of right knee pain and swelling, as the Veteran asserted in May 2001.  It is also significant that at the time of the physical examination for separation purposes, the Veteran denied a history of a "trick" or locked knee, and there was no right knee abnormality identified or diagnosed. 

The Board acknowledges that the Veteran is competent to describe right knee symptoms even though the symptoms were not recorded during service, but as the remainder of the service treatment records after the ankle injury in 1966 lack the documentation of the combination of manifestations sufficient to identify the right knee disability, that is, degenerative joint disease or arthritis, and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b). 

The Veteran was separated from active service in August 1966.  After service, the Veteran filed a claim for disability compensation solely in reference to conditions of the right foot and back; there was no complaint or claim relevant to the right knee.  In a January 1967 rating decision, the RO granted service connection for lumbosacral strain and for residuals of right ankle sprain with a partial tear of the lateral collateral ligament.  

At the time of VA examinations in November 1966, March 1972, and July 1995, there was no right knee disability identified.  

In a letter dated in July 2000 and received in August 2000, the Veteran complained of having trouble with his right knee, relative to stiffness and swelling.  He believed that the knee problem was a residual from the fall he took in service that resulted in the injury to his back and right leg.  




VA records show that in December 2000 the Veteran complained of right knee and ankle symptoms of intermittent pain, swelling, and giving out for many, many years.  He attributed it to an old injury in the service.  X-rays of the right knee revealed osteophytic changes.  In May 2001, the Veteran complained of right knee pain.  The Veteran stated that during service he fell in a hole and had pain and swelling of the right knee, which resolved.  The impression was right knee pain.  In July 2001, after an MRI (which showed a degenerative-type signal within the posterior horn of the medial meniscus without acute tear, no evidence of a ligament tear, and mild bone edema in the lateral femoral condyle of questionable significance), the impression was right knee pain with intermittent buckling.  In July 2002, the Veteran complained of chronic right knee pain due to arthritis.  The assessment was degenerative joint disease of the knee.  In March 2003, the Veteran complained of right knee stiffness, but denied instability or mechanical symptoms.  The VA physician reported that the Veteran's major problem was back pain with radicular-type symptoms and occasional pain radiating to the right knee.  At the time of a VA examination in September 2008, the diagnosis was degenerative joint disease of the right knee.  

On the basis of the foregoing evidence, there were no documented complaints, clinical finding, or diagnosis of a right knee disability until many years after the Veteran's discharge from active service in August 1966.  Right knee symptoms were initially documented in 2000, or 34 years after service, when the Veteran's complaints of right knee trouble were reported on medical records and subsequent X-rays revealed osteophytic changes.  This is well beyond the one-year presumptive period for manifestation of arthritis or degenerative joint disease as a chronic disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Therefore, the medical evidence does not show that there is continuity of symptomatology after service to support the claim.  In statements, however, the Veteran has asserted that his right knee disability began during service at the time he injured his ankle.  

After service, the evidence against continuity of symptomatology shows that the first symptoms of a right knee disability were documented in 2000, more than 30 years after service.  The absence of symptoms from service in 1966 to 2000 is persuasive evidence against continuity of symptomatology.  

Moreover, the Veteran underwent a separation physical examination in 1966 and several VA examinations after service, as well as received treatment for a variety of ailments at VA since at least 1995, but he did not report any knee problems when he had the opportunity and no knee disability was identified.  The absence of medical evidence of continuity of symptomatology combined with the finding on the separation examination of no right knee abnormality and the Veteran's statement about right knee pain and swelling at the time he injured his ankle in 1966, which is inconsistent with the service treatment records, outweighs the Veteran's statements where he implies continuity because the statements lack credibility in light of the contemporaneous record during and after service.  Stated another way, his assertions of a right knee diagnosis from the time of service, while competent, lack credibility due to his inconsistent history and complaints and inconsistency with other evidence of record. 

Here, the lay evidence of continuity under 38 C.F.R. § 3.303(b) fails not due solely to the lack of medical documentation.  Rather, the implied assertion of continuity is not credible in light of all the evidence, and the Veteran's statements are therefore less probative than the negative evidence on the question of continuity.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (absence of medical documentation may go to the credibility and weight of veteran's testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  For these reasons, mainly inconsistent statements as well as self interest, the lay evidence of continuity lacks credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see Buchanan at 1336. 






For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  That is, the preponderance of the evidence is against the claim of service connection for a right knee disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

The Board now turns to the question of whether service connection for a right knee disability may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d). 

In this case, there is no diagnosis of a right knee disability until more than three decades after service.  And there is no competent evidence in the record that links any current right knee disability to an injury or disease or event in service. 

For example, at the time of a VA examination in September 2008, the examiner opined that the Veteran had degenerative joint disease of the right knee, which was at least as likely as not age related, rather than any injury during service.  The examiner also specifically opined that the right knee disability was unrelated to the Veteran's service-connected low back disability.  The examiner reviewed the Veteran's claims file, and noted that he had previously seen the Veteran in April 2001 and in December 2006.  The Veteran complained of right knee pain, but he did not recall a specific injury although he stated that he fell in a hole and injured his ankle and back during service and that more recently he experienced increasing pain without further trauma.  On examination, the Veteran exhibited limitation of flexion with pain but not extension of the right knee.  The examiner opined that the Veteran had degenerative joint disease of the right knee, which was at least as likely as not age related, rather than due to any injury during service, and that the right knee symptoms were totally unrelated to the lumbar spine disability.  





The examiner explained that the extent and degree of degenerative changes of the right knee would cause minor knee problems, not the extensive functional limitations, and that the lumbar symptoms were excessive in the absence of radiculopathy or radicular irritation.

The Veteran underwent another VA examination in April 2011, particularly to clarify issues of medical causation.  A different VA examiner reviewed the claims file and examined the Veteran.  His conclusion, which was supported by reference to several articles in the medical literature, was that the current right knee condition was neither caused by or a result of the claimed injury in service nor caused by or aggravated by the service-connected low back disability.  He found that the current right knee disability was most likely caused by or a result of the combination of age and the complications of gout and Crohn's disease, with depression having an effect on how the Veteran expressed his symptom complaints.  

In light of the foregoing uncontroverted opinions, service connection may not be established on either a direct basis under 38 C.F.R. § 3.303(d) or on a secondary basis under 38 C.F.R. § 3.310.  

As for the Veteran's statements attributing his current right knee disability to service, although he is competent to describe symptoms, the diagnosed degenerative joint disease of the knee is not a condition under case law where lay observation has been found to be competent.  Therefore, the determination as to whether the current right knee condition was present during active service or is related to an injury or disease of service origin is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 


Under certain circumstances, lay evidence can be competent to establish a diagnosis of a simple medical condition, relate a contemporaneous medical diagnosis, or describe symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  And a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

As the presence or diagnosis of a right knee disability, degenerative joint disease, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the disability is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such a diagnosis. 

Where, as here, there is a question of the presence or a diagnosis of a right knee disability, not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of a right knee disability in service or before 2000, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, and the statements are not to be considered as competent evidence favorable to claim. 

To the extent the Veteran has expressed the opinion that his current right knee disability is related to service or to service-connected lumbosacral strain, the Veteran's opinion as a lay person is limited to inferences that are rationally based on his perception and does not require specialized knowledge, education, or training.  As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a right knee disability based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  



And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current right knee disability first shown after service and an injury, disease, or event in service including lumbosacral strain. 

Therefore the Veteran's lay statements are not competent evidence and the statements are not to be consider as favorable evidence on the question of a possible association of the current right knee disability and service, or service-connected disability. 

And although the Veteran is competent to relate a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted any such evidence that establishes a diagnosis of a right knee disability before 2000 or probative evidence that a medical professional related his right knee disability to an injury, disease, or event in service.  

As the preponderance of the evidence is against the claim that a right knee disability, degenerative joint disease, is related to an injury, disease, or event in service including service-connected lumbosacral strain, for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Right Ear Hearing Loss Disability and Tinnitus 

The Veteran asserts that he has right ear hearing loss and tinnitus as a result of in-service noise exposure, such as from gunfire and explosions during training and combat readiness exercises.  He denies loud noise exposures after service, either through his occupation or through recreational pursuits.  

The Veteran served on active duty from August 1963 to August 1966.  His active duty included foreign service in Germany for two years and two months.  His military occupational specialty was a light weapons infantryman.  



The service personnel and treatment records do not show any complaint, clinical finding, treatment, or diagnosis of hearing loss or tinnitus.  As the service department audiograms were conducted prior to October 31, 1967, the findings must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units, which are the current units used to measure hearing.  The Board has converted the ASA units to ISO units as shown below. 

On a service enlistment audiogram in August 1963, the pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 10, 10, 10, and 5 in the right ear.  The audiogram at the time of the separation physical examination in July 1966 indicated that the following pure tone thresholds, in decibels, at 500, 1000, 2000, and 4000 Hertz were 15, 10, 10, and 5 in the right ear.  On the examinations, the Veteran's ears were clinically evaluated as normal.  At the time of his discharge examination in July 1966, the Veteran's "PULHES" physical profile included "1" for hearing.  On a Report of Medical History taken at the time of the separation physical examination in July 1966, the Veteran was asked whether he had or had ever had "running ears," ear/nose/throat trouble, or hearing loss.  He answered "no" to each question.  

Thus, on the basis of the service treatment records alone, the conditions of right ear hearing loss and tinnitus were not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) is not established.  

Further, although service records show that the Veteran's military occupational specialty as a light weapons infantryman likely involved noise exposure of some level, there was no complaint or finding of hearing loss or tinnitus in service, as noted in a March 2000 claim of the Veteran.  It is also significant that at the time of the physical examination for separation, the Veteran denied a history of ear trouble and hearing loss, and there was no hearing loss or tinnitus identified or diagnosed. 




The Veteran is competent to describe right ear hearing loss and tinnitus even though the symptoms were not recorded during service, but as the service treatment records lack the documentation of the combination of manifestations sufficient to identify the right ear hearing loss disability and tinnitus, and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b). 

The Veteran was separated from active service in August 1966.  After service, the Veteran filed a claim for disability compensation solely in reference to conditions of the right foot and back. There was no complaint or claim relevant to hearing loss or tinnitus.  

VA medical records in the file, beginning in 1995, show that the Veteran was seen in December 1999 for an initial hearing evaluation.  In an evaluation report at that time, it was noted that he complained of hearing loss (worse in the right ear), which he had first noticed one to two years previously.  He denied tinnitus.  He endorsed military and occupational noise exposure.  The results of an audiogram for both ears indicated asymmetrical hearing loss.  As to the right ear, there was moderate sensorineural hearing loss from 500 Hertz to 2000 Hertz and profound sensorineural hearing loss from 3000 to 8000 Hertz.  The audiological findings met the criteria for hearing loss for VA purposes under 38 C.F.R. § 3.385.  A consultation in the ENT clinica was deemed necessary.  At an ENT consultation in March 2000, the Veteran reported that he had had hearing loss for many years but that over the past year his hearing had worsened.  The diagnosis was asymmetric sensorineural hearing loss.  The examiner sent the Veteran to have an MRI to rule out acoustic neuroma secondary to extreme right ear hearing loss, and stated that considering the Veteran's history the hearing loss was thought to be likely noise-induced.  




In March 2000, the Veteran's claim for service connection for right ear hearing loss and tinnitus was received.  He maintained that he has had a problem with hearing loss in his right ear ever since his basic training days in service.  He indicated that at one point he had a problem with ringing in his right ear after a nearby explosion, and that the ringing eventually went away but not his hearing loss in that ear.  

VA records show that in July 2000 the Veteran was noted to be cleared by ENT for a right ear hearing aid, and in August 2000 he received the hearing aid.  

The record shows that the initial documentation of right ear hearing loss under VA standards for hearing loss disability and of tinnitus comes more than 30 years after the Veteran's discharge from service in August 1966.  The absence of continuity of symptoms from active service which ended in 1966 until 1999, when the Veteran was first shown to be followed by an audiologist, is persuasive evidence against continuity of symptomatology.   

The Veteran is competent to describe symptoms of hearing loss and tinnitus during and after service.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (Lay testimony is competent evidence insofar as it relates to symptoms of an injury or illness.).  Having found the Veteran's lay statements as to hearing problems during and ever since service to be competent, the Board must also determine whether such evidence is credible.  See Layno v. Brown, 6 Vet. App. 465 at 469.  The Board, as fact finder, is obligated to determine the probative value or weight of the lay evidence in deciding whether there is continuity of symptomatology. 

In weighing the credibility, VA may consider inconsistent statements and internal inconsistencies.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006). 



The Veteran reported that he has had problems with his right ear since service.  However, VA medical records dated beginning in 1995 show that he complained of and received treatment for a variety of ailments but that he did not complain of or seek medical assistance for problems involving hearing loss or tinnitus.  The Veteran had such a clear opportunity to raise the issues of right ear hearing loss and tinnitus but evidently remained silent, and this evidence of silence without any explanation constitutes, in the Board's view, evidence against continuity of symptomatology.  It is further noted that in his March 2000 claim the Veteran indicated that he had tinnitus temporarily after an explosion during one particular military exercise in service and that the tinnitus had subsequently gone away. 

In other words, the Board finds that, if there had been continuous problems with his hearing and ears since active duty, the Veteran would have mentioned this fact in connection with his seeking VA treatment for various other chronic problems since at least 1995.  The Board thus places great probative weight on the clinical records dated prior to the time that the Veteran sought an audiological evaluation in 1999, which do not reference a hearing problem or an in-service ear injury.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  These facts weigh against the finding that the Veteran's right ear hearing problems and tinnitus had onset during service and continued after he was discharged from service. 

Further, the Board finds that the Veteran's statements lack credibility for the reason that the records contemporaneous with service, including the report of the separation examination and the remainder of the service treatment records, contain no complaint, finding, treatment, or diagnosis of right ear hearing loss or tinnitus, despite the fact that the Veteran underwent an audiology evaluation and his ears were clinically examined at separation.  If the Veteran was experiencing hearing problems during service, particularly after an alleged incident where an explosion resulted in right ear hearing loss and temporary tinnitus as he currently claims, he had an opportunity to report such problems at that time, or at least at the time he was being discharged from service.  



Therefore, the assertions of right ear hearing loss and tinnitus ever since noise trauma in service lack credibility due to the Veteran's inconsistent history and complaints and inconsistency with other evidence submitted.  Caluza v. Brown, 7 Vet. App. 498, 511- 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor). 

The Board finds that the Veteran's assertions of continued symptomatology of right ear hearing loss and tinnitus since active service, while competent, is nonetheless not credible.  As continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran, the preponderance of the evidence is against the claims of service connection for right ear hearing loss and tinnitus based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

The Board now turns to the question of whether service connection for right ear hearing loss and tinnitus may be granted on the basis that the disabilities were first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  In this case, however, the Board finds that the competent evidence does not link any current right ear hearing loss and tinnitus to an injury or disease or event in service or otherwise to the Veteran's period of service. 

The only medical records in the file that address the question of the etiology of the Veteran's hearing loss and tinnitus are a VA outpatient record in March 2000 and a VA examination report of March 2007.  The March 2000 outpatient record was from an ENT consultation, and the examiner at that time found that it was likely that the Veteran's hearing loss was noise-induced in light of the Veteran's reported history of noise exposure from explosions in the military; he did not opine as to the onset of tinnitus.  



As the examiner did not have the benefit of review of the Veteran's entire medical file, including service treatment records that do not document any hearing loss or tinnitus, and therefore could give no explanation for a normal ear and audiological examination at the time of separation from service, the Board finds that this opinion is of less probative weight than, and thus outweighed by, the opinion delivered by the VA examiner in March 2007.  

The Veteran underwent a comprehensive VA audiological examination in March 2007, which involved a careful review of the entire record and consideration of the degree of likelihood that the current conditions were related to in-service noise exposure or otherwise related to service.  On examination, the Veteran reported that his tinnitus had been present for many years although he was unsure of its cause, and that his right ear hearing loss was traceable back to a particular training exercise involving an explosion nearby on his right side during service that caused decreased hearing then and ever since.  Audiometric testing indicated normal hearing sensitivity sloping to a mild to profound sensorineural hearing loss.  Based on a comprehensive review of the file, the VA examiner opined that the current right ear hearing loss and tinnitus were not at least as likely as not attributable to military noise exposure, noting in particular that the Veteran had normal hearing upon separation from service and that the Veteran had denied tinnitus at an initial hearing evaluation in 1999.  There are no other medical opinions of record that are probative of the etiology of the Veteran's right ear hearing loss and tinnitus, and the Veteran has not offered any medical opinions to contradict the VA examiner's findings. 

The Veteran's own statements can be used only to provide a factual basis upon which a determination could be made that a particular injury occurred in service, not to provide a diagnosis or a medical opinion linking that in-service disease or injury to a current disability.  





In the instant case, the VA examiner in March 2007 provided an opinion, which was more probative than an opinion of a healthcare provider in the ENT clinic in March 2000, discounting an etiologic link between the existing right ear hearing loss disability and tinnitus on the one hand and the Veteran's active duty service on the other hand. 

Although the Veteran is competent to describe symptoms of hearing difficulty, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), hearing loss is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence of hearing loss therefore is medical in nature, that is, not capable of lay observation.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, a layperson is competent to identify a simple medical condition; or the layperson is reporting a contemporaneous medical diagnosis; or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran is competent to describe symptoms of hearing loss, the diagnosis requires the application of medical expertise to the facts presented, which include the Veteran's history and symptomatology and audiology testing as required under 38 C.F.R. § 3. 385.  For this reason, the Board determines that a hearing loss disability under 38 C.F.R. § 3.385 for VA compensation is not a simple medical condition that a lay person is competent to identify. 





Where, as here, the determinative question involves a medical diagnosis, not capable of lay observation or the claimed disability is not a simple medical condition, where a lay assertion on medical causation is not competent evidence, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, the Veteran is not qualified through education, training, and expertise to offer a medical diagnosis or an opinion on medical causation. 

For these reasons, the Board rejects the Veteran's statements as competent evidence to substantiate that his current right ear hearing loss either had onset during service or is related to an injury, disease, or event in service.  

As for service connection based on the documentation of tinnitus after service under 38 C.F.R. § 3.303(d), tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent). 

Although the Veteran is competent to declare that he has tinnitus - and it is notable here to point out that the Veteran has once claimed he had temporary ringing in his ears after a training explosion in service and that he denied tinnitus at the time of a 1999 hearing evaluation - to the extent the Veteran's statements are offered as a lay opinion on causation, that is, an association between his tinnitus and noise exposure in service, a lay opinion is limited to inferences which are rationally based on the Veteran's perception and does not require specialized knowledge.  See generally Fed.R.Evid. 701 (opinion testimony by a lay witness is limited to inferences which are rationally based on the Veteran's perception and does not require specialized knowledge). 




Although the Federal Rules of Evidence do not apply to veterans' jurisprudence, recourse to the Federal Rules of Evidence is appropriate, where the Rules assist in the articulation of the Board's reason.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of Evidence is appropriate where the Rules assist in articulation of the Board's reasons for finding a claim not well grounded); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.). 

As an opinion on causation in this case requires specialized education, training, or experience, and as no factual foundation has been established to show that the Veteran is qualified through education, training, or experience to offer such an opinion, his statements relating tinnitus to service are not competent evidence on the question of causation and are excluded.  That is, his statements are not to be consider as evidence in support of the claim. 

Where, as here, the determinative question involves a nexus or causation, where a lay assertion on medical causation is not competent evidence, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159. 

The evidence against the claim consists of the opinion of a VA audiologist, who examined the Veteran.  The VA audiologist is competent to offer an opinion by virtue of his/her education and training in the field of audiology and ear impairment.  The VA audiologist expressed the opinion with rationale that it was less likely than not that the Veteran's tinnitus was related to service, including noise exposure.  This evidence opposes the claim. 




As the opinion of the VA audiologist is against the claim, which is the only competent evidence on the material issue of causation, and as the Board may consider only independent medical evidence to support its finding on the question of a medical nexus or medical causation, where a lay assertion on medical causation is not competent evidence, the preponderance of the evidence is against the claim of service connection for tinnitus, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Higher Rating for Lumbosacral Strain

Principles of Rating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 






Facts and Analysis

The Veteran's service medical records show that he sustained an in-service back injury when he fell from a ladder, which became a chronic disability.  In a January 1967 rating decision, the RO granted service connection for lumbosacral strain and assigned a 10 percent rating.  In a February 1998 rating decision, the RO granted a 20 percent rating for the disability, and then pursuant to a Board decision in March 1999, the disability rating was increased to 40 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5295, for lumbosacral strain.   

The lumbosacral strain is currently rated as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 2003). 

The Veteran's current claim for a higher rating for lumbosacral strain was received by the RO in March 2003, and during the period to be considered in this appeal, the regulations pertaining to evaluating disabilities of the spine were revised, effective September 23, 2002 and again effective on September 26, 2003.  When the rating criteria are amended during the course of the appeal, the Board considers both the old and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  VAOPGCPREC 3-2000. 

In this case, the pertinent medical evidence consists of VA examinations conducted in March 2004, December 2006, March 2007, September 2008, and April 2011, as well as VA outpatient records and records from the Social Security Administration.

At the time of a VA examination in March 2004, the Veteran complained of increasing low back pain.  There was no history of surgery or significant injury.  Range of motion testing indicated flexion was to 15 degrees, extension was to 0 degrees, and left and right lateral flexion was to 10 degrees.  Repetition resulted in no change in range of motion and there were no flare-ups.  



The Veteran did not complain of spasm or weakness.  Straight leg raising was to 20 degrees bilaterally, and infrapatellar and Achilles tendon reflexes were 2/3 bilaterally.  There was no evidence of muscle group atrophy or anatomical deformity in the legs.  The impression was lumbar spine degenerative disease.  

At the time of a VA examination in December 2006, the Veteran complained of low back pain and stiffness.  He stated that he had 10 to 12 incapacitating episodes over the previous year, but he did not see a physician during any episode.  He was unable to flex more than a few degrees and extension was described as also limited, and he was not able to side bend or rotate due to pain.  There was no evidence of sensory deficit in the legs or evidence of significant motor deficit.  Deep tendon reflexes were present and symmetrical bilaterally (+1).  The examiner commented that the Veteran displayed symptoms grossly out of proportion to the physical findings.   The diagnosis was degenerative intervertebral disk disease of the lower lumbar segments without evidence of radiculopathy or radicular irritation.  

At the time of a VA examination in March 2007, the Veteran complained of increasing pain in the low back.  Evaluation revealed no gross deformities of the lumbar spine with diffuse tenderness.  Range of motion of the lumbar spine was 0 degrees of flexion with complaints of severe pain.  Straight leg raising could be carried to 80 degrees bilaterally without any back pain elicited.  There was spotty hypalgesia of the lateral aspect of the right leg.  Motor strength was 5/5 bilaterally.  Deep tendon reflexes in the lower extremities were present and symmetrical bilaterally (+1).  The diagnoses included degenerative intervertebral disc disease of the lumbar spine without radiculopathy or radicular irritation.  The examiner opined that the Veteran exhibited an extreme functional overlay with regard to his back condition.  

At the time of a VA examination in September 2008, there was no sensory or motor deficit in either leg noted.  Deep tendon reflexes in the lower extremities were present and symmetrical bilaterally (+1).  



Range of motion in the thoracolumbar spine was markedly restricted and any attempt to move in any direction caused severe back pain.  It was noted that lumbar range of motion and strength were diminished due to complaints of pain on attempts at repetitive motion testing.  The examiner also remarked that the Veteran exhibited rather marked symptom magnification.  He diagnosed degenerative intervertebral disc disease of the lumbar spine without evidence of radiculopathy or radicular irritation.  He believed that the Veteran's symptoms regarding the lumbar spine were excessive and exaggerated.   

At the time of a VA examination in April 2011, it was reported that the Veteran had good response to treatment for his low back.  He related that he had flare-ups of back pain every two to three weeks, lasting from three to seven days.  He stated that he had significant additional loss of motion of the back during a flare-up (not able to bend at all at the waist).  He reported a history of decreased motion, stiffness, weakness, spasm, and daily (moderate) pain, but there have been no documentation of radiation of pain since 2009.  There were no incapacitating episodes of spine disability.  

On examination, there was a stooped posture and a gait abnormality.  Lumbar lordosis was noted, but there was no thoracolumbar spine ankylosis.  Muscle spasm, localized tenderness or guarding was severe enough to be responsible for abnormal gait or spinal contour.  Range of motion testing showed flexion from 0 degrees to 32 degrees, extension from 0 degrees to 12 degrees, left lateral flexion from 0 degrees to 12 degrees, right lateral flexion from 0 degrees to 10 degrees, left lateral rotation from 0 degrees to 15 degrees, and right lateral rotation from 0 degrees to 13 degrees.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  Knee jerks were 2+ (normal) bilaterally, ankle jerks were 1+ (hypoactive) bilaterally, and Babinski's sign was normal bilaterally.  Sensory evaluation in the left lower extremity was normal and in the right lower extremity there was decreased sensation to light touch in the right superficial peroneal nerve.  



Muscle tone was normal and there was no muscle atrophy.  Strength in the lower extremities was 5/5 at the hip, knee, and ankle, and was 4/5 at the great toe.  Straight leg raising was normal and slump testing was normal and productive of no radicular symptoms.  The diagnosis was degenerative disc disease with chronic lumbosacral strain.  There was limited mobility for household chores and activities that required twisting, rotating, flexing, and extending the back.  

VA outpatient records show that the Veteran was treated continuously for chronic low back pain.  During a March 2003 orthopedic clinic visit, he complained of occasional back pain.  He had 5/5 strength in the lower extremities.  Sensation was slightly decreased in the L5 distribution in the leg and top of the foot.  Straight leg raising was positive for pain down the posterior lateral aspect of the thigh and leg to the ankle at 30 degrees.  Reflexes were 2+ at the ankles and knees.  X-rays of the lumbar spine showed degenerative disc disease at L5 with facet joint arthritis.  In the assessment, the examiner thought the Veteran was having radicular type symptoms with numbness and tingling in the ankle and leg, with occasional radiation of pain to the right knee.  On a physical therapy consultation in January 2004, it was noted that the back pain was relieved by a change in positions and medication.  Range of motion testing showed moderate limitation of flexion with low back pulling and tightness, 5 degrees of extension with low back pain, and moderate to severe limitation on sidebending and rotation bilaterally.  Strength was within full limits except that hip strength was from 3/5 to 4/5 and the quadriceps were 4/5.  Neurologically, deep tendon reflexes were 2+ at the knees and ankles.  Proprioception, coordination, and sensation were all intact in the lower extremities.  

VA records show that in September 2005 the Veteran was seen in the emergency room with complaints of flank pain.  There was tenderness in the paraspinal region from the mid-lung zones to the L4-5 level, without sensory loss.  Neurologically, there were no symptoms, numbness, tingling, or sensory loss.  The diagnosis was musculoskeletal back pain.  




In March 2006, X-rays of the lumbosacral spine showed normal alignment and curvature, slight narrowing and sclerosis of the facets and of the disc spaces at L5-S1, and slight osteophytic formation of the L4-5 disc space.  In April 2006, during physical therapy the lumbar spine range of motion was within full limits except for 50 percent limitation of flexion, 75 percent limitation of extension, and sidebending and rotation were much decreased.  Lower extremity strength was 4/5.  Neurologically, deep tendon reflexes were 2+ at the knees and ankles.  Proprioception, coordination, and sensation were all intact in the lower extremities.  

In October 2006, the Veteran reported his low back pain continued to act up and was worse on the right, associated with spasm of the paraspinal muscle.  He went to physical therapy and reported that Percocet continued to control the pain.  In June 2010, there was slight decreased sensation and burning down the right posterior aspect of the leg to the ankle from the sciatic notch.  The diagnoses included sciatic lumbar back pain with radiculopathy.  The same diagnosis was given by the same physician's assistant in July 2011.  

SSA records consist mostly of medical records from VA, which are previously discussed.  The Veteran was paid Social Security benefits from August 2005.  

Criteria effective prior to September 23, 2002 

Under the "old" rating criteria for 38 C.F.R. § 4.71a , Diagnostic Code 5010, arthritis due to trauma established by X-ray findings is rated as degenerative arthritis on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  VA X-rays of the lumbosacral spine, as reported in March 2003 and March 2006, for example, support the finding of degenerative changes, particularly at L5-S1, including degenerative disc disease with facet joint arthritis. 





Under 38 C.F.R. § 4.71a , Diagnostic Code 5292, the maximum rating for limitation of motion of the lumbar spine is 40 percent for severe limited motion.  The Veteran has already been assigned a 40 percent rating.  Thus, a higher rating based on limitation of motion is not permitted, even when the effects of pain on use and during flare-ups is considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80 (1997). 

A higher rating of 50 percent is permitted if there is ankylosis of the lumbar spine in an unfavorable position.  38 C.F.R. § 4.71a, Diagnostic Code 5289.  In this case, the medical evidence from VA compensation examinations and outpatient evaluations does not show that the Veteran's lumbosacral spine is ankylosed (fixed in one position) in an unfavorable position.  The evidence documents significant restrictions in range of motion, but even when the VA examiner in December 2006, March 2007, and September 2008 indicated that the lumbar spine was markedly restricted to the point that movement in any direction caused severe back pain, there was no evidence of ankylosis in an unfavorable position.  

Further, it was the examiner's belief on those examinations that the Veteran exhibited marked symptom magnification and that the Veteran's displayed symptoms were grossly out of proportion to the physical findings.  And when lumbar lordosis was found at the time of the April 2011 VA examination, when the Veteran presented with a stooped posture and gait abnormality, the examiner specifically found no thoracolumbar spine ankylosis.  Thus, a higher rating on such basis is not warranted.  

Assuming the "old" rating criteria for evaluating intervertebral disc syndrome is applicable, in order to satisfy the criteria for a 60 percent rating there must be pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 5293. 



The medical records show some complaints of neurological symptoms into the right lower extremity in particular.  Neurological evaluations on compensation examinations and outpatient records, as discussed above, show minimal, or at least no more than moderate, if any abnormalities.  Sensory, motor, and reflex deficits were largely absent.  The VA examiner in March 2007 and September 2008 opined that the Veteran's intervertebral disc disease was not productive of radiculopathy or radicular irritation.  Decreased sensation in the right lower extremity was observed during VA outpatient visits in March 2003, June 2010, and July 2011, as well as during a VA compensation examination in April 2011, and a diagnosis of radiculopathy was made.  Nevertheless, such findings were mostly characterized as slight in degree.  In the view of the Board, the symptoms are not productive of a pronounced condition, as required by Diagnostic Code 5293 for a higher rating.  

There are no other "old" rating criteria by which the Veteran would be more appropriately evaluated in terms of his service-connected lumbosacral strain.  This includes the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5295, for lumbosacral strain, which provides a maximum 40 percent rating for severe lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295. 

In short, the Veteran's lumbosacral strain does not meet the criteria in effect prior to September 23, 2002, for a rating higher than 40 percent. 

Criteria effective on September 23, 2002 

The criteria for rating limitation of motion of the lumbar spine and lumbosacral strain, as in effect prior to September 23, 2002, remained the same, despite other revisions to the rating criteria that were made effective on September 23, 2002. 







The criteria for rating intervertebral disc syndrome were revised, effective on September 23, 2002.  Under the revised criteria, intervertebral disc syndrome is to be rated based either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 the separate ratings for chronic orthopedic and neurologic manifestations, whichever method results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293. 

Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 2002). 

For purposes of a rating under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

In regard to peripheral nerve injuries, the rating schedule provides for evaluations extending from 0 percent up to 20 percent for mild incomplete paralysis, from 10 percent up to 40 percent for moderate incomplete paralysis, and from 20 percent to 70 percent, all depending on the particular nerve or nerve group affected.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8719. 

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  38 C.F.R. § 4.124a. 



With respect to the revised rating criteria, the medical records do not show that a physician has prescribed the Veteran bed rest for his low back disability at any time since the effective date of the revised criteria.  At the time of the December 2006 VA examination, the Veteran reported 10 to 12 incapacitating episodes over the year, but as he also indicated that he did not see a physician during any episode it is not shown that he had incapacitating episodes as defined by VA, that is, bed rest prescribed by a physician and treatment by a physician, for the requisite period in order to meet the criteria for a higher rating under the revised Diagnostic Code 5293.  Further, his report of flare-ups of back pain every two to three weeks at the time of the April 2011 VA examination was also accompanied by a statement that there were no incapacitating episodes of spine disability.  And VA outpatient records do not demonstrate incapacitating episodes as defined by VA in order to meet the criteria for a higher rating under the revised Diagnostic Code 5293.  

Additionally, a higher rating would not result after combining the separate evaluations of the chronic orthopedic and neurologic manifestations of the Veteran's degenerative disease of the lumbosacral spine.  His chronic orthopedic manifestations are no more than 40 percent disabling under Diagnostic Codes 5292, 5003, and 5010, as previously discussed.  In regard to chronic neurologic manifestations of the degenerative disease of the lower spine, it cannot be said that there are such manifestations present constantly, or nearly so, assuming that the Veteran manifests some neurologic deficit attributable to his service-connected lumbosacral strain.  The medical records generally show that the Veteran had chronic lower back pain with occasional spasm.  The pain localized in the lower back has been considered in evaluating the orthopedic manifestations.  

As for neurological manifestations, as noted earlier, the VA medical evidence appears to show that there were mostly minimal or slight, but not more than moderate, neurological symptoms in the right lower extremity in particular.  These symptoms were not found consistently over time, rather were observed intermittently such as in March 2003, June 2010, and April 2011 and July 2011.  



The VA examiner in December 2006, March 2007, and September 2008 stated that there was no evidence of radiculopathy or radicular irritation related to the intervertebral disc disease of the lumbosacral spine.  Therefore, there is no basis for the assignment of a separate rating for neurologic manifestations resulting from intervertebral disc syndrome that are present constantly, or nearly so, under applicable evaluation criteria.  Consequently, a rating higher than 40 percent is not in order under the revised version of Diagnostic Code 5293, effective on September 23, 2002. 

Criteria effective on September 26, 2003 

The revised criteria effective on September 26, 2003 are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine. 

Effective September 26, 2003, the criteria for evaluating lumbosacral strain (Code 5237), degenerative arthritis of the spine (Code 5242), and intervertebral disc syndrome (Code 5243) were revised.  Under such revisions, a 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (effective September 26, 2003). 




The revised codes, as listed in the General Rating Formula for Diseases and Injuries of the Spine, have accompanying notes, of which the pertinent ones are as follows.  Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

After applying the revised law to the existing facts in this case, the Board finds that the objective medical findings do not demonstrate that the Veteran's service-connected lumbosacral strain is manifested by unfavorable ankylosis of the entire thoracolumbar spine.  Rather, as noted previously, the range of motion findings recorded at the time of the VA examinations and on outpatient visits showed severe limitation of motion, and it appears a nearly ankylosed spine as noted on VA examinations in 2006, 2007, and 2008.  





However, at no time has there been documentation of unfavorable ankylosis of the entire thoracolumbar spine, even when the Veteran presented with a stooped posture and gait abnormality in April 2011.  Under the revised Diagnostic Codes 5237, 5242, and 5243, a 50 percent rating is not in order. 

As noted, the revised Diagnostic Codes 5237, 5242, and 5243 are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  And there is no credible objective evidence to demonstrate that pain on use or during flare-ups results in additional functional limitation to the extent that under the revised Diagnostic Code 5243, there is unfavorable ankylosis of the thoracolumbar spine, for a 50 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful motion was taken into account on the range of motion studies on the VA evaluations of the lumbosacral spine.  

As for evaluating any associated objective neurologic abnormalities separately under an appropriate diagnostic code, as previously discussed above, the Board found that an assignment of a separate rating for the slight neurologic manifestations observed at times in the right lower extremity in particular was not in order.  The neurologic manifestations were found not to be constant, or nearly so, as required by the regulations effective in September 2002.  However, the regulations effective in September 2003 do not specify that such manifestations be constant.  In any event, consideration of the observed neurologic abnormalities in the right lower extremity, as documented in the record in June 2010, April 2011, and July 2011, ultimately would not result in a rating higher than 40 percent for the lumbosacral strain, for the following reason.  

When separately evaluating the neurologic symptoms, shown in the Board's judgment to be minimal or slight but certainly not more than moderate, no more than a 20 percent rating for moderate incomplete paralysis under peripheral nerve injuries of the lower extremities is warranted.  



And during those periods (from September 2003, to which the current regulations apply) when neurologic symptoms are manifest and documented, the evaluation of the lumbosacral strain under the General Rating Formula for Diseases and Injuries of the Spine would produce no more than a 20 percent rating under Codes 5237, 5242, and 5243.  That is, the evidence does not show that forward flexion of the thoracolumbar spine is 30 degrees or less, or that there is favorable ankylosis of the entire thoracolumbar spine.  

As previously noted, there is an absence of evidence of sensory deficit or motor deficit associated with lumbosacral strain on VA examinations in 2004, 2006, 2007, and 2008.  However, in June 2010, April 2011, and July 2011, when radiculopathy was diagnosed and decreased sensation was observed in the right lower extremity, the range of motion of the lumbar spine is shown as follows:  flexion is from 0 degrees to 32 degrees, extension is from 0 degrees to 12 degrees, left lateral flexion is from 0 degrees to 12 degrees, right lateral flexion is from 0 degrees to 10 degrees, left lateral rotation is from 0 degrees to 15 degrees, and right lateral rotation is from 0 degrees to 13 degrees.  In other words, a separate rating of 20 percent for neurological manifestations, when combined with a 20 percent rating for evaluating lumbosacral strain under the General Rating Formula for Diseases and Injuries of the Spine, does not result in a rating higher than 40 percent.  

Effective September 26, 2003, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The former rating formula has been discussed in the preceding paragraphs.  The latter formula consists essentially of that criteria for evaluating intervertebral disc syndrome that was revised effective on September 23, 2002, which has also been discussed in this decision herein above, although the criteria is now found in 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 26, 2003).  



As found previously, there is no objective medical evidence of incapacitating episodes for which a physician has prescribed the Veteran bed rest for a total duration of at least six weeks during the past twelve months for his lumbosacral strain.  Therefore, a higher rating is not warranted under revised Diagnostic Code 5243, as it pertains to evaluation according to incapacitating episodes. 

In sum, application of the revised or current criteria, effective from September 26, 2003, would not result in higher ratings for the Veteran's lumbosacral strain.  

In conclusion, for the reasons expressed, the preponderance of the evidence is against the Veteran's claim for a schedular rating higher than 40 percent for lumbosacral strain under the old rating criteria effective prior to September 23, 2002 and under the rating criteria revised effective in September 23, 2002 and September 26, 2003, and to such extent the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for right knee disability, degenerative joint disease, to include as secondary to service-connected lumbosacral strain is denied. 

Service connection for a right ear hearing loss disability is denied.  

Service connection for tinnitus is denied.  

A schedular rating higher than 40 percent for lumbosacral strain is denied.  







REMAND

As for the claim of a higher rating for lumbosacral strain, on the basis of an extraschedular rating, the Board in December 2010 remanded the case to the RO in part to obtain a VA examination on his lumbosacral spine and to allow the Board to determine whether the Veteran was entitled to referral for extraschedular consideration on the claim for a higher rating for lumbosacral strain.  In that remand, it was noted that in a Joint Motion for Remand of the parties in December 2009, it was determined that the Board's previous consideration for an extraschedular rating was inadequate.  

In its remand, the Board requested, after affording the Veteran of a VA spine examination, that the RO readjudicate the claim for a higher rating for lumbosacral strain, to include the issue of an extraschedular rating for lumbosacral strain under 38 C.F.R. § 3.321(b)(1).  In the subsequent August 2011 supplemental statement of the case, the RO did not consider an extraschedular rating, as specifically directed.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directive. 

In light of the foregoing, the Board will defer a decision on the claim for an earlier effective date for the grant of a total disability rating for compensation based on individual unemployability, pending the RO's determination as to whether an extraschedular rating for lumbosacral strain is warranted.  These claims are inextricably intertwined, because an assignment of an extraschedular rating effective up to one year prior to the March 2003 claim for a higher rating for lumbosacral strain could potentially affect the outcome of the claim for an effective date prior to March 31, 2003 for a total disability rating for compensation.  Therefore, the claims should be adjudicated simultaneously.  






Accordingly, the case is REMANDED for the following action:

Adjudicate first the claim for a rating higher than 40 percent for lumbosacral strain on an extraschedular basis under 38 C.F.R. § 3.321(b)(1), and then the claim for an effective date earlier than March 31, 2003 for the grant of a total disability rating for compensation based on individual unemployability.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


